UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1084



ROGER C. MENNER,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-16-MC)


Submitted:   May 16, 1996                   Decided:   June 3, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Roger C. Menner, Appellant Pro Se. Gary R. Allen, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

petition to quash third-party summonses of the Internal Revenue

Service. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Menner v. United States, No. CA-
95-16-MC (E.D. Va. Dec. 22, 1995). We grant the Government's motion

to file an informal brief out of time. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2